     Case 1:19-cv-01420-DAD-SAB Document 114 Filed 01/21/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   EARTH ISLAND INSTITUTE, et al.,              Case No. 1:19-cv-01420-DAD-SAB

12                       Plaintiffs,              ORDER GRANTING THE PRO HAC VICE
                                                  APPLICATION OF TERYN YAZDANI
13            v.
                                                  (ECF No. 113)
14   KIMBERLY NASH, et al.,

15                       Defendants.

16

17            The court has read and considered the application of Teryn Yazdani for admission to

18   practice Pro Hac Vice under the provisions of Local Rule 180(b)(2) of the Local Rules of Practice

19   of the United States District Court for this District. (ECF No. 113.) Having reviewed the

20   application, Teryn Yazdani’s application for admission to practice Pro Hac Vice is HEREBY

21   GRANTED.

22
     IT IS SO ORDERED.
23

24   Dated:        January 21, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                    1
